Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 5, 2020
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“recognizer” in Claims 1, 3, and 4
The “recognizer” in Claims 12, 13, and 22 is the generic placeholder term in place of “means” or step”, and is modified by the functional language “configured to recognize a surrounding environment of a vehicle” while not reciting sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 3, and 4, Claim limitation “recognizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶¶3-4)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Lee (US 2016/0339959), hereinafter Lee.
Regarding Claim , 
 discloses:
A vehicle control device comprising:
a recognizer configured to recognize a surrounding environment of a vehicle (¶¶ “the vehicle can travel in a prescribed zone while recognizing the surrounding environment for itself by receiving only minimum user input or without receiving any user input. To implement the autonomous driving function, the vehicle may need to be equipped with at least one sensor which senses and thus acquires information regarding the environment around the vehicle”); and
a driving controller configured to perform driving control according to speed control and steering control of the vehicle on the basis of a recognition result of the recognizer (¶¶; “For example, the autonomous driving vehicle may travel while autonomously performing, for example, acceleration, speed reduction, braking, and direction change based on sensing information acquired by a camera, radar, lidar, ultrasonic sensor, gyroscope, position sensor, and the like.”),
wherein the recognizer is configured to recognize a depression  () on a road where the vehicle travels (; Fig 10) (¶¶), and
wherein the driving controller is configured to cause the vehicle to travel while riding over the depression in a case where a width of the depression is less than or equal to a predetermined width (¶¶ “The processor may be configured to, based on judging that the object is the pothole, that a position of the pothole is within a prescribed range of a center of the traveling lane, and that a width of the pothole is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.”) (; Fig 10).
Regarding Claim , 
 discloses:
wherein the driving controller is configured to cause the vehicle to travel under a condition that a central portion of the vehicle in a vehicle width direction passes above a central portion of the depression in the vehicle width direction (¶¶; “the processor 170 may generate a guide route that causes the center axis of the vehicle 1 to pass over the center of the pothole.”).
Regarding Claim , 
 discloses:
wherein the recognizer is configured to recognize a deepest portion in the depression, and
wherein the driving controller is configured to cause the vehicle to travel under a condition that a central portion of the vehicle in a vehicle width direction passes above the deepest portion (¶¶ “The processor may be configured to, based on judging that the object is the pothole, that a position of the pothole is within a prescribed range of a center of the traveling lane, and that a width of the pothole is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.”) (; Fig 10).  
[Examiner Note: It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art: “situated at, in, or near the center.” [Central [Def. 3a]. (n.d.). Merriam-Webster Dictionary. Retrieved from https://www.merriam-webster.com/dictionary/central.] ]
Regarding Claim , 
 discloses:
wherein the recognizer is configured to recognize a three-dimensional structure of the depression, and wherein the driving controller is configured to cause the vehicle to travel under a condition that the vehicle is biased toward a side where a rate of change in a height related to the depression in a vehicle width direction is gentle in a case where the driving controller is unable to cause the vehicle to travel under a condition that both wheels of the vehicle are not in contact with the depression (¶¶).
Regarding Claim , 
 discloses:
wherein the driving controller is configured to cause the vehicle to travel on a side away from the one end side in a case where the depression has a bias toward one end side of the road in a width direction (¶¶) ().
Regarding Claim , 
 discloses:
wherein the driving controller is configured to cause the vehicle to travel while being biased in a direction in which an area other than an area of the depression is wider in a width direction of the road in a case where the depression is separated from both ends of the road and the vehicle is unable to travel under a condition that both wheels of the vehicle are not in contact with the depression (¶¶) (Fig 12c). 
Regarding Claim , 
 discloses:
wherein the driving controller is configured to cause the vehicle to travel at a reduced speed in a case where the depression has a bias toward a road shoulder side of the road (¶¶) ().
Regarding Claim , 
 discloses:
A vehicle control method using a computer comprising:
recognizing a surrounding environment of a vehicle (¶¶ “the vehicle can travel in a prescribed zone while recognizing the surrounding environment for itself by receiving only minimum user input or without receiving any user input. To implement the autonomous driving function, the vehicle may need to be equipped with at least one sensor which senses and thus acquires information regarding the environment around the vehicle”);
performing driving control according to speed control and steering control of the vehicle on the basis of a recognition result (¶¶; “For example, the autonomous driving vehicle may travel while autonomously performing, for example, acceleration, speed reduction, braking, and direction change based on sensing information acquired by a camera, radar, lidar, ultrasonic sensor, gyroscope, position sensor, and the like.”);
recognizing a depression () on a road where the vehicle travels (; Fig 10) (¶¶); and
causing the vehicle to travel while riding over the depression in a case where a width of the depression is less than or equal to a predetermined width (¶¶ “The processor may be configured to, based on judging that the object is the pothole, that a position of the pothole is within a prescribed range of a center of the traveling lane, and that a width of the pothole is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.”) (; Fig 10).
Regarding Claim , 
 discloses:
A computer-readable non-transitory storage medium storing a program for causing a computer of a vehicle control device to:
recognize a surrounding environment of a vehicle (¶¶ “the vehicle can travel in a prescribed zone while recognizing the surrounding environment for itself by receiving only minimum user input or without receiving any user input. To implement the autonomous driving function, the vehicle may need to be equipped with at least one sensor which senses and thus acquires information regarding the environment around the vehicle”);
perform driving control according to speed control and steering control of the vehicle on the basis of a recognition result (¶¶; “For example, the autonomous driving vehicle may travel while autonomously performing, for example, acceleration, speed reduction, braking, and direction change based on sensing information acquired by a camera, radar, lidar, ultrasonic sensor, gyroscope, position sensor, and the like.”);
recognize a depression () on a road where the vehicle travels (; Fig 10) (¶¶); and
cause the vehicle to travel while riding over the depression in a case where a width of the depression is less than or equal to a predetermined width (¶¶ “The processor may be configured to, based on judging that the object is the pothole, that a position of the pothole is within a prescribed range of a center of the traveling lane, and that a width of the pothole is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.”) (; Fig 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied above in view of Stein et al. (US 2019/0325595) hereinafter Stein et al.
Regarding Claim , 
 discloses:
wherein the driving controller is configured to cause the vehicle to travel on a side away from the adjacent lane in a case where the depression has a bias toward an adjacent lane side (¶¶) (Fig 12c)
Lee fails to disclose:
and at least a part of a vehicle width of the vehicle is brought into an adjacent lane if the driving controller is configured to cause the vehicle to travel under a condition that both wheels of the vehicle are not in contact with the depression.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶) in order to change lanes to avoid splashing a pedestrian, avoid safety risks including loss of control of a vehicle (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would in  in order to change lanes to avoid splashing a pedestrian, avoid safety risks including loss of control of a vehicle (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the driving controller is configured to cause the vehicle to travel on a side away from the road shoulder in a case where the depression has a bias toward a road shoulder side of the road and at least a part of a vehicle width of the vehicle exceeds a road shoulder if the driving controller is configured to cause the vehicle to travel under a condition that both wheels of the vehicle are not in contact with the depression.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶) in order to change lanes to avoid splashing a pedestrian, avoid safety risks including loss of control of a vehicle (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would in  in order to change lanes to avoid splashing a pedestrian, avoid safety risks including loss of control of a vehicle (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
9. The vehicle control device according to claim 8,
wherein the driving controller is configured to cause the vehicle to travel on a side further away from a road shoulder than when the depression has a bias toward an adjacent lane side in a case where the depression has a bias toward the road shoulder side of the road (Stein et al: ¶¶).
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - “the rate of change in the height of the host vehicle M in the vehicle width direction in the area of the puddle P is gentle” means that a difference between the height of the actual road surface and the height (depth) at each position within the area of the puddle P is less than or equal to an amount that can be estimated not to have a significant influence on the traveling of the host vehicle M, i.e., that there are few steps at each position in the area of the puddle P. (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747